Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered. Applicant’s amendments to the Claims in regards to the 35 U.S.C. 112(d) rejection of claim 2 for not further limiting the subject matter of the claim upon which it depends has corrected the issues noted in Non-Final Office Action mailed 10 September 2021 and as such, the rejection is withdrawn.


 Response to Arguments
Applicant's arguments filed 10 November 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 9 “For example, although Koga teaches deleting a data sector of a semiconductor storage device by a data sector erase command in a case where the SSD is connected, Koga does not teach or suggest, for example, performing only a deletion process of deleting management data from a file system in a case where a connected nonvolatile storage device is a semiconductor storage device”, examiner respectfully disagrees and notes the following:
While Koga does teach a sector erase command as an option for an SSD storage device, that is merely one option. As shown in Fig. 6 of Koga, and further explained in [0078], another option for an SSD is a clear logic of 2, in which data is not overwritten at all (set to 0), thus a standard SSD logical deletion is performed.	
		
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 12, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al (US 2011/0238901 A1) hereinafter referred to as Koga in view of Bunker et al (US 2002/0181134 A1) hereinafter referred to as Bunker.

	Regarding claim 1, Koga teaches An information processing apparatus configured to execute a job based on data received externally, comprising: 
 	at least one processor (Koga Fig. 1 CPU 101) that executes a set of instructions, the instructions, when executed, causing the information processing apparatus to perform operations comprising: 
acquiring type information about a nonvolatile storage device connected to the information processing apparatus (Koga [0067] "Referring again to the FIG. 6 flowchart, the CPU 101 determines a storage type in a step S602 by checking the storage information acquired by the storage information acquisition process in the step S601 against the storage database (DB) 800";);
performing control such that a user is permitted to change a device setting of the information processing apparatus and related to an overwrite deletion function in a case where the acquired type information indicates a magnetic disk device, wherein the overwrite deletion function is a function of overwriting with different data a data area where data regarding the job is stored in accordance with execution of the job so that the data regarding the job, generated by executing the job, is not recovered from the nonvolatile storage device (Koga [0074] "If it is determined in the step S603, e.g. based on "Medium Type" 804 of the storage database 800, that the nonvolatile storage device is not a semiconductor storage, the process proceeds to a step S608. In the step S608, the CPU 101 sets "CLEAR-Logic" 303 to 1 in which both overwrite data and the number of times of execution of erasure are determined according to user configuration, followed by terminating the present process");
performing control such that regarding the overwrite deletion function from a setting in which the overwriting is not performed into an other setting in a case where the acquired type information indicates a semiconductor storage device (Koga [0075] "On the other hand, if the CPU 101 determines in the step S603 that the storage 110 is a semiconductor storage, the process proceeds to a step S604. In the step S604, the CPU 101 refers to "Support Command" 704 of the storage information table 700 acquired by the storage information acquisition process described hereinbefore, and determines whether or not the sector erase command is supported. It should be noted that whether or not the sector erase command is supported may be determined using the storage database 800"; [0078] "On the other hand, if the CPU 101 determines in the step S605 that the semiconductor storage supports wear leveling, the process proceeds to a step S606. In the step S606, the CPU 101 sets "CLEARLogic" 303 to 2 in which the overwrite data is set to 0 and the number of times of execution of erasure is set to 1, followed by terminating the present process"; Koga selects the deletion method based on the type of storage device, and automatically sets the overwrite function to 0 (no overwrites) if that feature is not supported on a semiconductor type device); and 
performing a deletion process of deleting the data regarding the job using a particular deletion method that does not involve any overwriting processing in a case where the nonvolatile storage device connected to the information processing apparatus is the semiconductor storage device, wherein the particular deletion method is a method of deleting file system management data regarding the data regarding the job from a file system (Koga [0050] ""CLEAR-Logic" 303 indicates a type of clear logic to be used. "CLEAR-Logic" 303 is set to 0 when indicating that no special clear logic is used, and is set to 1 when indicating that the number of times of overwriting and a pattern to be written are determined according to user configuration"; when the erase option selected by Koga is 0, no overwrite function is used when deleting the specified data), however while Koga teaches a system with multiple deletion options based on the type of storage device and that user input is required to configure some of the deletion settings  any user is prohibited from changing the device setting.
Bunker teaches any user is prohibited from changing the device setting (Bunker Fig. 3-4; [0028] "To determine at least a number of times to overwrite the data file 4, the erasure process can check or respond to, for example, the erase trigger 6, which can include this information. Alternatively, in embodiments where the invention is implemented in a photocopier or the like, the user can be prompted to enter the number of times 9 and/or pattern(s) 10 to use to overwrite the data file 4. In embodiments in which the erase trigger 6 is provided from a driver interface 7, the user can provide the number of times 9 and/or pattern(s) 10 to use to overwrite the data file 4 when creating the job in the first place. Other user interfaces could also be employed, such as a web- or markup-language-based interface usable over a network and other interfaces, to provide the erase trigger 6 and the various parameters a user might be allowed to enter"; Bunker is teaching a configuration GUI for a system to control configuration of deletion operations. As can be seen in Figs. 3-4, there is a variety of different configuration screens the user can navigate through for the various settings).
As Koga and Bunker are both in a similar field of endeavor of memory deletion control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Koga with the GUI elements of Bunker. One of ordinary skill in the art would have been motivated to make this modification because Koga teaches various user input requirements without specific 

Independent claims 10 and 12 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding Method and Non-transitory computer-readable medium claims. Therefore, claims 10 and 12 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 2, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, the operations further comprising: acquiring device information from the nonvolatile storage device connected to the information processing apparatus via a disk controller; and determining whether the nonvolatile storage device connected to the information processing apparatus is the semiconductor device or the magnetic disk device based on the acquired device information, wherein a result of the determining is acquired as the type information (Koga Fig. 1 DiskC 109; [0067] "Referring again to the FIG. 6 flowchart, the CPU 101 determines a storage type in a step S602 by checking the storage information acquired by the storage information acquisition process in the step S601 against the storage database (DB) 800"; [0069] "As "Medium Type" 804, there is stored a character string representing the type of a storage medium corresponding to the nonvolatile storage device recorded in the entry, and whether the storage medium is a magnetic HDD or a semiconductor disk is stored by the character string (Semiconductor Disk or Magnetic Hard Disk)"; As can be seen in Fig. 1, all communications between CPU101 and the storage device 111 is via disk controller 109).

Regarding claim 3, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, however, the combination of Koga and Bunker does not explicitly teach wherein a first display item for shifting to a setting screen for changing the device setting regarding the overwrite deletion function is not displayed on a first setting screen in a case where the acquired type information indicates the semiconductor storage device, and the first display item is displayed on the first setting screen in a case where the acquired type information indicates the magnetic disk device.
It would be obvious to modify the combination of Koga and Bunker to teach wherein a first display item for shifting to a setting screen for changing the device setting regarding the overwrite deletion function is not displayed on a first setting screen in a case where the acquired type information indicates the semiconductor storage device, and the first display item is displayed on the first setting screen in a case where the acquired type information indicates the magnetic disk device as Bunker teaches a variable UI with options that change based on the base system, and Koga shows in Fig. 6 that there are 3 
As Koga and Bunker are both in a similar field of endeavor of memory deletion control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Koga with the GUI elements of Bunker. One of ordinary skill in the art would have been motivated to make this modification because Koga teaches various user input requirements without specific GUI elements to display to the user to prompt for those inputs. Bunker teaches various GUI elements to be presented to a user to select various settings for different deletion protocols.

Regarding claim 4, the combination of Koga and Bunker teaches The information processing apparatus according to claim 3, wherein the setting screen includes a display item for setting whether to carry out overwrite deletion of the data regarding the job (Koga Fig. 11 Execute 1102).

Regarding claim 5, the combination of Koga and Bunker teaches The information processing apparatus according to claim 3, wherein the setting screen includes a display item for setting a time at which to carry out overwrite deletion of the data regarding the job (Bunker [0030] "Further, embodiments of the invention can allow the SA to program a timer that will automatically delete all data files after a specified period has elapsed").

Regarding claim 6, the combination of Koga and Bunker teaches The information processing apparatus according to claim 3, wherein the setting screen includes a display item for setting a deletion method for carrying out overwrite deletion of the data regarding the job (Koga [0050] ""CLEAR-Logic" 303 indicates a type of clear logic to be used. "CLEAR-Logic" 303 is set to 0 when indicating that no special clear logic is used, and is set to 1 when indicating that the number of times of overwriting and a pattern to be written are determined according to user configuration"; Koga teaches that the user can select a pattern and number of times to overwrite (method) to delete the data on the device, this would require presentation on the display section).

Regarding claim 9, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein the information processing apparatus is an image forming apparatus and the data is print data and the job is a print job, and when the image forming apparatus executes the print job, an image based on the print data is formed on a sheet (Koga Fig. 1; Fig. 3; Fig. 11; [0093] “FIG. 11 is a view illustrating an example of a user interface displayed on the display section (PANEL) 106 appearing in FIG. 1. The displayed user interface is a screen via which it is confirmed whether user data is to be actually erased”; As the device of Koga is capable of displaying images, and the supplied disclosure does not define what an image ).

Regarding claim 13, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein a deletion process corresponding to the device setting is performed in the case where the nonvolatile storage device connected to the information processing apparatus is the magnetic disk device (Koga [0061] "Next, in a step S502, the CPU 101 executes an erase method determination process for identifying a clear logic corresponding to the device number in the storage area configuration information table (partition management table) 300. Then, in a step S503, the CPU 101 executes an erase execution process to actually erase the designated file, followed by terminating the data erase process").


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132